DETAILED ACTION
Applicant’s response, received on 08/25/2022, to the prior office action has been considered and made of record. Claims 1-22 are pending furthering examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.

Response to Arguments
Applicant's arguments, see pages 9-10 of Applicant’s Remarks filed 08/25/2022, with respect to the previously presented prior art rejections and the currently amended claimset have been fully considered but they are not persuasive. For at least the reasoning discussed below, the previously presented 35 USC 102 and 35 USC 103 prior art rejections of claims 1, 7-15, and 18-22 have been maintained.
Applicant has argued (page 9-10 of Applicant’s Remarks) that:
“…..Wada fails to disclose or suggest an image processing device comprising an error handling circuit configured to “determine that a first frame size of the image data frame is erroneous based on a first marker indicating a start of the image frame and further based on a second marker indicating an end of the image data frame,: as recited in amended claim 1.
In the rejection of claim  as previously presented, the Office asserted that Wada describes synchronization signals “that further provide and identify the positioning “line number” of the pixel being operated on. At a portion of Wada cited by the Office, Wada describes that a synchronization signal can include a line number……
However, Wada does not describe the synchronization signal as including “a first marker indicating a start of the image data frame and further based on a second marker indicating an end of the image data frame,” as recited in amended claim 1. Moreover, Wada fails to disclose or suggest an error handling circuit configured to determine that a frame size is erroneous based on the first and second makers…..”
In response to Applicant’s argument: The presently claimed invention requires “determine that a first frame size of the image data frame is erroneous based on a first maker indicating a start of the image data frame and further based on a second marker indicating an end of the image data frame”. The present claim limitations do not further require particulars of the corresponding “first maker” and “second marker” other than that they are used to determine that a frame size is erroneous and that each maker indicates a corresponding a start of frame and end of frame.  The currently cited portion of Wada discloses at least a “synchronization signal” (para 0047) that is at least a maker indicating “line number” data used to determine erroneous frame size of the corresponding frame.  Wada (para 0047) has disclosed a line by line synchronization of the image data including information of the end of each pixel and the horizontal blanking signal, the configuration, number of pixels (resolution, and starting and ending period) of the image signal data. Thus the teachings of Wada comprise at least a vertical and/or horizontal synchronization signal, interpreted as the presently claimed first maker and second marker of the present set of claim limitations, detailing the beginning and end of the reception of pixel data of respective lines of image data (para 0044 and 0047) corresponding to the presently claimed VS/VE or HS/HE of the presently claimed invention. Wada has not further disclosed that the frame synchronization further that is interpreted as the marker comprises each of a VS (vertical start – beginning of image), VE (Vertical end – end of image). However, as per the previously presented prior art rejection of claim 7: The teachings of Jeon were introduced to further disclose a “first marker” and a “second maker” (VS and VE of Jeon), wherein the teachings of Wada have provided using said markers/synchronization signals to determine the erroneous frame size of said image data. The teachings of Jeon comprising at least: Jeon (abstract, para 0018, 0029, and 0059) has disclosed the transfer and reception of a signal including frames of image data for processing, wherein in order to transfer the image signal a frame synchronization signal is transferred with each frame and indication a vertical synchronization indicating the start and end of each frame, and a horizontal synchronizing signal indicating the start and end of each line. Hence a VS and VE (vertical start and vertical end – para 0059 of Jeon) and a HS and HE (horizontal start and horizontal end – para 0059 of Jeon) signal are submitted with the image data signal such that the received and transmitted signal can be interpreted to determine only the active image region of the received and transmitted data (para 0028 of Jeon). For at least these reasonings a newly presented rejection of claim 1 and corresponding other dependent and independent claims as outlined by the below 35 USC 103 prior art rejection(s).
the at least one frame synchronization signal, and [Wada (para 0047) has disclosed a line by line synchronization of the image data including information of the end of each pixel and the horizontal blanking signal, the configuration, number of pixels (resolution, and starting and ending period) of the image signal data. Hence, comprises at least a vertical and/or horizontal synchronization signal detailing the beginning and end of the reception of pixel data of respective lines of image data (para 0044 and 0047) corresponding to the presently claimed VS/VE or HS/HE of the presently claimed invention. However, Wada has not further disclosed that the frame synchronization further comprises each of a VS (vertical start), VE (Vertical end), HS (horizontal start), and HE (horizontal end) as presently claimed.]
wherein the at least one frame synchronization signal comprises [Wada has disclosed a VS signal or HS signal that are inherently active to a corresponding first pixel of corresponding lines (para 0044 and 0047 of Wada) and frames as they are received by the system “error handling circuit” for processing as disclosed by Wada.]
a VS signal that is active while receiving data of a first pixel of the image data frame by the error handling circuit, [Jeon (abstract, para 0018, 0029, and 0059) has disclosed the transfer and reception of a signal including frames of image data for processing, wherein in order to transfer the image signal a frame synchronization signal is transferred with each frame and indication a vertical synchronization indicating the start and end of each frame, and a horizontal synchronizing signal indicating the start and end of each line. Hence a VS and VE (vertical start and vertical end – para 0059 of Jeon) and a HS and HE (horizontal start and horizontal end – para 0059 of Jeon) signal are submitted with the image data signal such that the received and transmitted signal can be interpreted to determine only the active image region of the received and transmitted data (para 0028 of Jeon).]
a VE signal that is active while receiving data of a last pixel of the image data frame by the error handling circuit, [VS and VE (vertical start and vertical end – para 0059 of Jeon).]
an HS signal that is active while receiving data of a first pixel of each of a plurality of lines of the image data frame by the error handling circuit, and [HS and HE (horizontal start and horizontal end – para 0059 of Jeon).]
an HE signal that is active while receiving data of a last pixel of each of the plurality of lines of the image data frame by the error handling circuit. [HS and HE (horizontal start and horizontal end – para 0059 of Jeon).]
[Jeon and Wada are analogous art of image data processing, wherein image data is received and processed based at least on a received frame synchronization signal having indications of a horizontal and vertical synchronization.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frame synchronization signal of Wada to further incorporate corresponding VS, VE, HS, and HE (vertical start, vertical end, horizontal start, and horizontal end) components with the frame synchronization signal as disclosed by Jeon to perform the expected result of identifying the start and end of lines and the image frame being processed.  The motivation for combining would have been to accurately communicate the corresponding image region in the transmitted and received image data as disclosed by Jeon, such that only the active image region of the received image signal is further processed (para 0028 of Jeon). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Jeon and Wada to obtain the currently presented set of claim limitations. Wada, of Wada in view of Jeon has disclosed the reception and processing of the image signal by the error handling circuit, wherein the received imager signal of Wada is modified by the frame synchronization signal of Jeon such that the start and end of the corresponding vertical and horizontal components of the image signal are identified (line and frame correspond to the vertical and horizontal components as detailed in the above discussion).]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 12-15, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (US 2019/0260958) in view of the teachings of Jeon et al (US 2008/0310746).

With respect to Claims 1, 15, and 22: An image processing device, comprising: [Wada (Figure 3, abstract, para 0053, and 0066) has disclosed an image processing device having supplied input image data (items 100 and 240, para 0053), memory, display, processing device, and associated software (par 0066 and 0086) for performing the disclosed method.]
an error handling circuit, configured to: [Wada (para 0065) has disclosed an image processing unit for performing the disclosed operations. Wada (Fig 3 items 240 and 100) has disclosed the external supply and reception of image data.] receive the image data frame;
[Wada discloses a “synchronization signal” (para 0047) that is at least a maker indicating “line number” data used to determine erroneous frame size of the corresponding frame.  Wada (para 0047) has disclosed a line by line synchronization of the image data including information of the end of each pixel and the horizontal blanking signal, the configuration, number of pixels (resolution, and starting and ending period) of the image signal data. Thus the teachings of Wada comprise at least a vertical and/or horizontal synchronization signal, interpreted as the presently claimed first maker and second marker of the present set of claim limitations, detailing the beginning and end of the reception of pixel data of respective lines of image data (para 0044 and 0047) corresponding to the presently claimed VS/VE or HS/HE of the presently claimed invention. Wada has not further disclosed that the frame synchronization further that is interpreted as the marker comprises each of a VS (vertical start – beginning of image), VE (Vertical end – end of image).]
determine that a first frame size of the image data frame is erroneous based on a first marker indicating a start of the image data frame and further based on a second marker indicating an end of the image data frame; and [Jeon has disclosed a “first marker” and a “second marker” (VS and VE of Jeon), wherein the teachings of Wada have provided using said markers/synchronization signals to determine the erroneous frame size of said image data. The teachings of Jeon comprising at least: Jeon (abstract, para 0018, 0029, and 0059) has disclosed the transfer and reception of a signal including frames of image data for processing, wherein in order to transfer the image signal a frame synchronization signal is transferred with each frame and indication a vertical synchronization indicating the start and end of each frame, and a horizontal synchronizing signal indicating the start and end of each line. Hence a VS and VE (vertical start and vertical end – para 0059 of Jeon) and a HS and HE (horizontal start and horizontal end – para 0059 of Jeon) signal are submitted with the image data signal such that the received and transmitted signal can be interpreted to determine only the active image region of the received and transmitted data (para 0028 of Jeon).]
perform an error concealment operation on the image data frame in response to determining that the is erroneous; and [Wada (para 0062) has disclosed the determination of missing pixel data relative to the size of as provided by the payload data (para 0047). Image data having been received by items 240 and 100 of the image data processing system of Wada. Wada (para 0065-0066) has disclosed performing error concealment processing that is the correction of missing pixel data (interpolation – para 0068 and 0085) of the image data upon determination that (para 0096-0098) pixel data of the frame’s line is missing (para 0068 and 0085).  Wherein the frame size of Wada is erroneous with respect to the resolution based on the known resolution of image data and pixel data of said image being less than that of the known resolution of the image data as received with the information of said image data (see payload information para 0047 of Wada). Wada - Determination that the size of input image data frame is missing a pixel data, hence a determination that the number of pixels having pixel data is not of a particular size based on the setting information (para 0093-0094 and item 267, Fig 4).]
an image processing unit that is communicatively coupled to receive from the error handling circuit, [Wada (para 0089) image processing unit and control unit read and process input image data to performing the error handling and corresponding correction/concealment operation (para 0089-0092 and 0097).]
the image data frame on which the error concealment operation has been performed, [Wada (para 0068) image data that the error correction (interpolation processing) has been performed is output to be displayed by the projection system]
wherein the image processing unit is configured to perform an image processing operation on the image data frame. [Wada -Received corrected image data is then at least further image processed by dividing said data from display (para 0102 and 0106).]
[Jeon and Wada are analogous art of image data processing, wherein image data is received and processed based at least on a received frame synchronization signal having indications of a horizontal and vertical synchronization.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frame synchronization signal of Wada to further incorporate corresponding VS, VE, HS, and HE (vertical start, vertical end, horizontal start, and horizontal end) components with the frame synchronization signal as disclosed by Jeon to perform the expected result of identifying the start and end of lines and the image frame being processed.  The motivation for combining would have been to accurately communicate the corresponding image region in the transmitted and received image data as disclosed by Jeon, such that only the active image region of the received image signal is further processed (para 0028 of Jeon). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Jeon and Wada to obtain the currently presented set of claim limitations. Wada, of Wada in view of Jeon has disclosed the reception and processing of the image signal by the error handling circuit, wherein the received imager signal of Wada is modified by the frame synchronization signal of Jeon such that the start and end of the corresponding vertical and horizontal components of the image signal are identified (line and frame correspond to the vertical and horizontal components as detailed in the above discussion). Hence, as a result of the combination of the teachings of Jeon and Wada: A first marker and second marker are utilized in the determination of erroneous frame size, wherein the first marker an second marker correspond to a start of frame and end of frame.]

With respect to Claims 12 and 21: The image processing device according to claim 1, wherein
the error handling circuit is further configured to interrupt a host processor in response to determining that the first frame size of the image data frame is erroneous. [Wada (Fig 6 and para 0113-0121) the process of interpolation to correct missing pixels interrupts the further processing for display of the image data until (see loop of steps S5 through S9 of Fig 6) until all image information is recurved and corrected.]

With respect to Claim 13: The image processing device according to claim 12, wherein
the error handling circuit is further configured to perform the error concealment operation for each of a plurality of lines of the image data frame, one line at a time. [Wada (Fig 6 and para 0113-0121) the process of interpolation to correct missing pixels interrupts the further processing for display of the image data until (see loop of steps S5 through S9 of Fig 6) until all image information is recurved and corrected. Wherein each pixel of a line for correction is processed for correction with respect to each adjacent line (Fig 4) of the image signal data.]

With respect to Claim 14: The image processing device according to claim 13, wherein
the error handling circuit is further configured to report error information to the host processor, wherein the error information includes at least one of error location information and frame confidence value information. [Wada (para 0021).]

With respect to Claims 7 and 18: The image processing device according to claim 1, wherein
the error handling circuit is further configured to detect a frame sync signal protocol violation [The determination of missing pixel data from the error code and resolution information (para 0047) of the synchronization signal of the image data, wherein the missing pixel data is a violation of the protocol that is the set number of information of the image signal.] for the image data frame based on the at least one frame synchronization signal, and [Wada (para 0047) has disclosed a line by line synchronization of the image data including information of the end of each pixel and the horizontal blanking signal, the configuration, number of pixels (resolution, and starting and ending period) of the image signal data. Hence, comprises at least a vertical and/or horizontal synchronization signal detailing the beginning and end of the reception of pixel data of respective lines of image data (para 0044 and 0047) corresponding to the presently claimed VS/VE or HS/HE of the presently claimed invention. However, Wada has not further disclosed that the frame synchronization further comprises each of a VS (vertical start), VE (Vertical end), HS (horizontal start), and HE (horizontal end) as presently claimed.]
wherein the at least one frame synchronization signal comprises [Wada has disclosed a VS signal or HS signal that are inherently active to a corresponding first pixel of corresponding lines (para 0044 and 0047 of Wada) and frames as they are received by the system “error handling circuit” for processing as disclosed by Wada.]
a VS signal that is active while receiving data of a first pixel of the image data frame by the error handling circuit, [Jeon (abstract, para 0018, 0029, and 0059) has disclosed the transfer and reception of a signal including frames of image data for processing, wherein in order to transfer the image signal a frame synchronization signal is transferred with each frame and indication a vertical synchronization indicating the start and end of each frame, and a horizontal synchronizing signal indicating the start and end of each line. Hence a VS and VE (vertical start and vertical end – para 0059 of Jeon) and a HS and HE (horizontal start and horizontal end – para 0059 of Jeon) signal are submitted with the image data signal such that the received and transmitted signal can be interpreted to determine only the active image region of the received and transmitted data (para 0028 of Jeon).]
a VE signal that is active while receiving data of a last pixel of the image data frame by the error handling circuit, [VS and VE (vertical start and vertical end – para 0059 of Jeon).]
an HS signal that is active while receiving data of a first pixel of each of a plurality of lines of the image data frame by the error handling circuit, and [HS and HE (horizontal start and horizontal end – para 0059 of Jeon).]
an HE signal that is active while receiving data of a last pixel of each of the plurality of lines of the image data frame by the error handling circuit. [HS and HE (horizontal start and horizontal end – para 0059 of Jeon).]
[Jeon and Wada are analogous art of image data processing, wherein image data is received and processed based at least on a received frame synchronization signal having indications of a horizontal and vertical synchronization.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frame synchronization signal of Wada to further incorporate corresponding VS, VE, HS, and HE (vertical start, vertical end, horizontal start, and horizontal end) components with the frame synchronization signal as disclosed by Jeon to perform the expected result of identifying the start and end of lines and the image frame being processed.  The motivation for combining would have been to accurately communicate the corresponding image region in the transmitted and received image data as disclosed by Jeon, such that only the active image region of the received image signal is further processed (para 0028 of Jeon). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Jeon and Wada to obtain the currently presented set of claim limitations. Wada, of Wada in view of Jeon has disclosed the reception and processing of the image signal by the error handling circuit, wherein the received imager signal of Wada is modified by the frame synchronization signal of Jeon such that the start and end of the corresponding vertical and horizontal components of the image signal are identified (line and frame correspond to the vertical and horizontal components as detailed in the above discussion).]

With respect to Claim 8: The image processing device according to claim 7, wherein
the error handling circuit is further configured to interrupt a host processor in response to detecting the frame sync signal protocol violation for the image data frame. [Wada (Fig 6 and para 0113-0121) the process of interpolation to correct missing pixels interrupts the further processing for display of the image data until (see loop of steps S5 through S9 of Fig 6) until all image information is recurved and corrected.]

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (US 2019/0260958) and Jeon et al (US 2008/0310746) as applied to at least claim 1 above, in view of the teachings of Chao (US 8000552) .

With respect to Claim 9: The image processing device according to claim 1, further comprising an image data receiver circuit communicatively coupled to the error handling circuit, [Wada (para 0065) has disclosed an image processing unit for performing the disclosed operations. Wada (Fig 3 items 240 and 100) has disclosed the external supply and reception of image data.]
wherein [Wada (abstract and Figure 1) has disclosed the processing of each input image data received (Wada: Fig 6 and para 0111) by the projector 200 from the image supply device 100. Wada has not further disclosed that a sequence of image data are received from an image supply for display by said projection display device. Hence, Wada has not disclosed the below claim limitations requiring the reception and correction of a continuous stream of image data including a second frame. Wada in view of Jeon have also not further disclosed said claim limitations.]
the image data receiver is configured to receive a continuous stream of image data frames, and [Chao (abstract, Fig 2, Fig 5, col 2 lines 40-55, col 3 lines 1-20) has disclosed the reception and processing of each frame of a video image data based on a determination that an error in frame size with respect to the reference size of the display is found. Then based on a determination that an error in size has occurred, the correction of each line of each respective frame of the input video image data from each video image data requiring size/error correction.]
wherein the error handling circuit is configured to perform the error concealment operation for each image data frame of the continuous stream [Chao (Fig 5 and the above discussion) has disclosed the processing of at least an image such that error concealment is performed, but not the processing of a continuous stream of images.]
in response to determining that a corresponding first frame size of the image data frame is erroneous. [Chao (Fig 5 and above discussion) has disclosed the determination that an image frame size is erroneous with respect to missing pixel data.]
[Chao and Wada in view of Jeon are analogous art of image data processing to correct pixel data such that the number of pixels meets requirements by performing a pixel data error correction that corrects the size of the image data by interpolation of pixel data. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the single image frame processing method exampled by Wada to perform the image processing for each of a sequence of video image data such as is disclosed by the teachings of Chao such that the process of Wada in view of Jeon is performed for each of a sequence of video image data as disclosed by Chao. The motivation for combining would have been to at least try to correct and display each frame of a sequence of frames using the method of Chao using a known process of reiterating image processing of single frame for each of a sequence of frames as evidenced by the teachings of Chao. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Chao with Wada and Jeon to achieve the limitations of the presently claimed invention.]

With respect to Claim 10: The image processing device according to claim 1, further comprising
an error detection circuit that is communicatively coupled to the error handling circuit, [Wada, Fig 3 and 6, wherein the image error detection and handling corresponding to the missing pixel data and interpolation processing steps are coupled (see bus and items 240 and 267) communicatively by the data bus, and the error detection (see Fig 6) step of the image processing unit is performed prior to the correction hence is coupled sequentially between the reception and interpolation/error-concealment processes.]
wherein the error detection circuit is configured to determine whether a second frame size of the image data frame is erroneous based on a reference size. [Based on the discussion of claims 1 and 9 the processing of each of a first and second frame is based on the comparison of the frame data with synchronization reference image information providing setting information such as the resolution (number of pixels) of each of said image data. Furthermore, said process of Wada is performed for each of a sequence of a first, second, and so on image frame based on the teachings of Wada in view of Chao as discussed with respect to claim 9.]

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (US 2019/0260958), Jeon et al (US 2008/0310746) and Chao (US 8000552) as applied to at least claim 10 above, in view of the teachings of Namie et al (US 2006/0013499).

With respect to Claim 11: The image processing device according to claim 10, wherein the error detection circuit is further configured to: [Wada in view of Jeon and Chao have disclosed performing the processing of error detection and correction corresponding to missing pixel data for each pixel of a plurality of pixel data for each image signal (Fig 6 para 0111 of Wada) of a sequence of image signals (teachings of Chao).  Wada in view of Chao have not further disclosed nor suggested the following claim limitations requiring “determine whether the second frame size of the image data frame is larger than the reference size; and discard extra pixel data of one or more lines of the image data frame so that the second frame size becomes equal to the reference size”.]
determine whether the second frame size of the image data frame is larger than the reference size; and [Namie (abstract, para 0085-0088 and 0093) has disclosed discarding pixel data of extra pixels when a frame size of the image data in the input stream of video image data (a stream of video image data comprising corresponding first, second and so on image frames) is larger than a reference frame size that is the output resolution of the display device. Namie has disclosed a solution to the problem of video image streaming of increased sized image data of a video stream, wherein video image data is reduced in size by discarding of pixel data of corresponding images of the stream of video image data that are larger than a selected reference image size.]
responsive to determining that the second frame size larger than the reference frame size, [As per the above discussion, the processing of each of a first and second image frame of the input stream is disclosed by the teachings of Namie.]
discard extra pixel data of one or more lines of the image data frame so that the second frame size becomes equal to the reference size. [Namie (para 0093).]
[Namie and Wada in view of Chao and Jeon are analogous art of video image data processing, wherein a received input video stream is resized and displayed on a device having some resolution (Wada – para 0065).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modifying the non-specific image resolution conversion process of Wada in view of Chao and Jeon with the known process of image resolution conversion to meet the needs of the output display device as required by each reference by including a step of discarding pixel data when resolution of the input data is greater than that of the target/reference frame size of the display device as disclosed by Namie. The motivation for combining would have been to solve the known problem of image resolution conversion of Wada in view of Chao and Jeon using a known process for solving the problem of image resolution conversion as disclosed by the teaching of Namie.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Namie with Wada in view of Chao and Jeon to achieve the limitations of the present claim.]

With respect to Claim 19: The image processing method according to claim 15, further comprising
determining whether a second frame size of the image data frame is erroneous based on a reference size, wherein [As per the discussion of Wada in view of Chao and Namie and Jeon in the discussion of claims 10-11 above: The determination and comparison of frame size to a reference frame size to determine whether to perform resolution conversion has been disclosed.]
the second frame size of the image data frame is measured at a first circuit [Wada – frame size is determined based on payload data (para 0047, Fig 1 and 3 item 100 and 121).] of an image processing device that is upstream of a second circuit of the image processing device that performs the error concealment operation. [Wada – interpolation for concealment of error is (para 0068, Fig 3 item 256 and 257) performed after image data such as a first, second, and so on image frame (Chao of Wada in view of Chao and Jeon).]


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (US 2019/0260958), Jeon et al (US 2008/0310746), Chao (US 8000552), and Namie et al (US 2006/0013499) as applied to at least claim 11 and 19 above, in view of the teachings of Yu et al (US 2008/0069470).

With respect to Claim 20: The image processing method according to claim 19, further comprising:
determining whether the second frame size of the image data frame is larger than the reference size; [As per the discussion of Wada in view of Jeon, Chao, and Namie in the discussion of claims 10-11 above: The determination and comparison of frame size to a reference frame size to determine whether to perform resolution conversion has been disclosed.]
[The steps of discarding and interpolation that is the error concealment processing of Wada are performed by the image processing unit (item 257, para 0065-0068 and para 0047). The process of Wada in view of Jeon, Chao and Namie discloses performing the resolution conversion at the time of display (hence after the image processing that is the error concealment as would be performed by the “second circuit” of the present claim), wherein the present claim limitations require the transmitting of the discarded “resolution converted” image pixel data to the error correction process (“second circuit” of the present claim). Hence Wada in view of Jeon, Chao, and Namie do not disclose the below claim limitations.]
responsive to determining that the second frame size is larger than the reference size, [As per at least the discussion of claims 11 and 19 above: The processing of each of a first, second, and so on image frame has been disclosed by the teachings of Wada in view of Jeon, Chao, and Namie.]
discarding, at the first circuit, extra pixel data of one or more lines of the image data frame so that the second frame size becomes equal to the reference size [Yu (para 0032) has disclosed performing resolution down-conversion (that is at least the discarding of pixel data) prior to further image processing (the first circuit of the claim occurs prior to the further processing, hence the down-conversion of Yu prior to further processing is akin to the performing of the discarding at the first circuit of the present set of claim limitations) to decrease the workload of the image processing system. Transmitting of the down-converted data has also been disclosed by Yu because the down-converted image data of Yu is transferred to a second set of processing steps of a “second-circuit” of the process of Yu for further processing.]); and
transmitting the image data frame with the discarded extra pixel data to the second circuit.  [Yu (para 0032) has disclosed performing resolution down-conversion (that is at least the discarding of pixel data) prior to further image processing (the first circuit of the claim occurs prior to the further processing, hence the down-conversion of Yu prior to further processing is akin to the performing of the discarding at the first circuit of the present set of claim limitations) to decrease the workload of the image processing system. Transmitting of the down-converted data has also been disclosed by Yu because the down-converted image data of Yu is transferred to a second set of processing steps of a “second-circuit” of the process of Yu for further processing.]
[Yu and Wada in view of Jeon, Chao, and Namie are analogous art of video image data processing to display image data at a resolution of a display device. It would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to perform the resolution conversion step of Wada in view of Jeon, Chao, and Namie prior to further image processing as disclosed by Yu to achieve the expected result of performing the further image processing such as error concealment of Wada in view of Jeon, Chao, and Namie on a resolution converted image data. The motivation for combining would have been to increase the speed of further image processing as disclosed by Yu by performing said further image processing on a reduced set of pixel image data.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Yu with Wada, Jeon, Chao, and Namie to achieve the limitations of the presented claim.]

Allowable Subject Matter
As stated in the prior office action: Claims 2-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Each of claims 2-6 and 16-17 have additional claim limitations further requiring a steps of error concealment upon detection of a missing pixel based on discarding all pixel data of lines of said video image data corresponding to lines having missing pixel data, and the replacement of said pixel data with dummy data. Neither the known nor cited prior art when considered alone or in combination have further disclosed these claim limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666